AGREEMENT BY AND BETWEEN
Beacon Federal
Syracuse, NY
and
The Comptroller of the Currency
 
Beacon Federal, Syracuse, NY (“Association”) and the Comptroller of the Currency
of the United States of America (“Comptroller”) wish to protect the interests of
the depositors, other customers, and shareholders of the Association, and,
toward that end, wish the Association to operate safely and soundly and in
accordance with all applicable laws, rules and regulations.
 
The Comptroller has found unsafe and unsound banking practices relating to asset
quality and credit risk management at the Association.
 
In consideration of the above premises, it is agreed, between the Association,
by and through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Association shall
operate at all times in compliance with the articles of this Agreement.
ARTICLE I
JURISDICTION
 
(1)           This Agreement shall be construed to be a “written agreement
entered into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).
 
(2)           This Agreement shall be construed to be a “written agreement
between such depository institution and such agency” within the meaning of 12
U.S.C. § 1818(e)(1) and 12 U.S.C. § 1818(i)(2).
 
(3)           This Agreement shall be construed to be a “written agreement”
within the meaning of 12 U.S.C. § 1818(u)(1)(A).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(4)           This Agreement shall be construed to be a “formal written
agreement” within the meaning of 12 C.F.R. § 163.555.0F1 See 12 U.S.C. § 1831i.
 
(5)           This Agreement shall cause the Association to not be eligible for
“expedited treatment” pursuant to 12 C.F.R. § 116.5, unless otherwise informed
in writing by the Comptroller. Among other things, this means that the
Association shall not declare or pay dividends or make any other capital
distributions, as that term is defined in 12 C.F.R. § 163.141, without first
filing an application pursuant to 12 C.F.R. § 163.143(a) and receiving the prior
written approval of the OCC.
 
(6)           All reports or plans which the Association or Board has agreed to
submit to the Assistant Deputy Comptroller pursuant to this Agreement shall be
forwarded to:
 
Daniel L. Bailey
Assistant Deputy Comptroller
Syracuse Field Office
5000 Brittonfield Parkway, Suite 102
East Syracuse, NY 13057
ARTICLE II
COMPLIANCE COMMITTEE
 
(1)           Within thirty (30) days of the date of this Agreement, the Board
shall appoint a Compliance Committee of at least three (3) directors, of which
no more than one (1) shall be an employee or controlling shareholder of the
Association or any of its affiliates (as the term



--------------------------------------------------------------------------------

 
1 In order to facilitate the Office of the Comptroller of the Currency’s (OCC)
enforcement and administration of former Office of Thrift Supervision (OTS)
rules and to make appropriate changes to these rules to reflect OCC supervision
of federal savings associations as of the transfer date, the OCC republished,
with nomenclature and other technical changes, the OTS regulations formerly
found in Chapter V of Title 12 of the Code of Federal Regulations. The
republished regulations are codified with the OCC’s regulations in Chapter I at
parts 100 through 197 (“Republished Regulations”), effective on July 21, 2011.
The Republished Regulations supersede the OTS regulations in Chapter V for
purposes of OCC supervision and regulation of federal savings associations. OTS
Integration Pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act; Interim Final Rule, 76 Fed.Reg. 48,950 (Aug. 9, 2011).
References in this document are to the Republished Regulations at 12 C.F.R.
Chapter I.

 
2

--------------------------------------------------------------------------------

 

“affiliate” is defined in 12 U.S.C. § 371c(b)(1)), or a family member of any
such person. Upon appointment, the names of the members of the Compliance
Committee and, in the event of a change of the membership, the name of any new
member shall be submitted in writing to the Assistant Deputy Comptroller. The
Compliance Committee shall be responsible for monitoring and coordinating the
Association’s adherence to the provisions of this Agreement.
 
(2)           The Compliance Committee shall meet at least monthly.
 
(3)           Within sixty (60) days of the date of this Agreement and quarterly
thereafter, the Compliance Committee shall submit a written progress report to
the Board setting forth in detail:
 
 
(a)
a description of the action needed to achieve full compliance with each Article
of this Agreement;

 
(b)
actions taken to comply with each Article of this Agreement; and

 
(c)
the results and status of those actions.

 
(4)           The Board shall forward a copy of the Compliance Committee’s
report, with any additional comments by the Board, to the Assistant Deputy
Comptroller within ten (10) days of receiving such report.
 
ARTICLE III
ENSURE COMPETENT BOARD AND MANAGEMENT
 
 (1)           Within sixty (60) days, the Board shall review and assess the
qualifications of each senior executive officer (as the term “senior executive
officer” is defined in 12 C.F.R. § 163.555(4)) and ensure that the Association
has competent management in place on a full-time basis in all senior executive
officer positions, including President, Chief Operating Officer, Chief Financial
Officer, Chief Lending Officer, Chief Credit Officer and commercial lending
positions, to carry out the Board’s policies, ensure compliance with this
Agreement, applicable laws, rules and regulations, and manage the day-to-day
operations of the Association in a safe and sound manner. The Board may use the
services of a third-party consultant to assist the Board in its review, provided
that the third-party consultant is not affiliated with any Board member and the
Board has received prior approval from the OCC. The Board shall:
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(a)
review the capabilities of the Association’s senior executive officers to
perform present and anticipated duties and the Board will determine whether
management changes will be made;

 
(b)
assess each of these officers’ experience, other qualifications and performance
compared to the position’s description, duties and responsibilities; and

 
(c)
address whether all critical managerial responsibilities and risk areas are
covered by the current senior executive officers’ job descriptions and adjust
the job descriptions as necessary.

 
(2)           If the Board determines that an officer subject to assessment
under Paragraph (1) of this Article will continue in his or her position but
that the officer’s depth of skills needs improvement, the Board will within
thirty (30) days of such determination develop and implement a written program,
with specific time frames, to improve the officer’s supervision and management
of the Association. At a minimum the written program shall include:
 
 
(a)
an education program designed to ensure that the officer has skills and
abilities necessary to supervise effectively;

 
(b)
a program to improve the effectiveness of the officer;

 
(c)
objectives by which the officer’s effectiveness will be measured; and

 
(d)
a performance appraisal program for evaluating performance according to the
position’s description and responsibilities and for measuring performance
against the Association’s goals and objectives.

 
 
 
4

--------------------------------------------------------------------------------

 
 
Upon completion, a copy of the written program shall be submitted to the
Assistant Deputy Comptroller.
 
(3)           Within sixty (60) days, the Board shall review and assess the
qualifications of each director and ensure that the Association has a competent
Board of Directors in place.  The Board may use the services of a third-party
consultant to assist the Board in its review, provided that the third-party
consultant is not affiliated with any Board member and the Board has received
prior approval from the OCC.
 
(4)           If a position referenced in Paragraph (1) of this Article is
vacant now or in the future, including if the Board realigns an existing
officer’s responsibilities and a position referenced in Paragraph (1) of this
Article becomes vacant, the Board shall within sixty (60) days of such vacancy
appoint (subject to the receipt of prior regulatory non-objection under
Paragraph (5) of this Article) a capable person to the vacant position who shall
be vested with sufficient executive authority to ensure the Association’s
compliance with this Agreement and the safe and sound operation of functions
within the scope of that position’s responsibility.
 
(5)           Prior to the appointment of any individual to a senior executive
officer position or as a director, the Board shall submit to the Assistant
Deputy Comptroller the following information:
 
 
(a)
a written notice as required by 12 C.F.R. Part 163, Subpart H (Notice of Change
of Director or Senior Executive Officer);

 
(b)
the information specified in Section 720 of the OTS Applications Handbook
(Officer and Director Approvals);

 
(c)
a written statement of the Board’s reasons for selecting the proposed officer or
director; and

 
(d)
a written description of the proposed officer or director’s duties and
responsibilities.

 
 
 
5

--------------------------------------------------------------------------------

 
 
(6)           The Assistant Deputy Comptroller shall have the power to
disapprove the appointment of the proposed senior executive officer or the
proposed director. However, the failure to exercise such veto power shall not
constitute an approval or endorsement of the proposed executive officer.
 
ARTICLE IV
CAPITAL PLAN
 
(1)           Within one hundred and twenty (120) days, the Board shall develop,
and upon receiving a determination of no supervisory objection in accordance
with Paragraph (2) of this Article, implement and thereafter ensure Association
adherence to a three year capital program, consistent with the Association’s
business plan as required by Article V. The program shall include:
 
 
(a)
specific plans for the maintenance of adequate capital in relation to the
Association’s risk profile;

 
(b)
projections for growth and capital requirements based upon a detailed analysis
of the Association’s assets, liabilities, earnings, fixed assets, and
off-balance sheet activities;

 
(c)
projections of the sources and timing of additional capital to meet the
Association’s current and future needs;

 
(d)
the primary source(s) from which the Association will strengthen its capital
structure to meet the Association’s needs; and

 
(e)
contingency plans that identify alternative methods should the primary source(s)
under (d) above not be available.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(2)           Upon completion, the Association’s capital program shall be
submitted to the Assistant Deputy Comptroller for prior determination of no
supervisory objection. Upon  receiving a determination of no supervisory
objection from the Assistant Deputy Comptroller, the Board shall adopt and the
Association shall immediately implement and adhere to the capital program within
the one hundred and twenty (120) day period outlined in Paragraph (1) of this
Article. The Board shall review and update the Association’s capital program on
an annual basis, or more frequently if necessary. Copies of the reviews and
updates shall be submitted to the Assistant Deputy Comptroller.
 
(3)           The Board shall ensure that the Association has processes,
personnel, and control systems to ensure implementation of and adherence to the
program developed pursuant to this Article.
 
ARTICLE V
BUDGET/BUSINESS PLAN
 
(1)           Within one hundred and twenty (120) days of the date of this
Agreement, the Board shall develop, and upon receiving a determination of no
supervisory objection in accordance with Paragraph (2) of this Article,
implement and thereafter ensure Association adherence to a written three-year
business plan that shall include a projection of major balance sheet and income
statement components. The business plan shall also include a written profit plan
and a detailed budget. Specifically, the business plan shall describe:
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
(a)
the Board’s general business philosophy, strategic goals and objectives for the
three-year period, and the means by which the Association will achieve those
goals and objectives together with specific time frames;

 
(b)
a detailed description of all material activities and related risks that the
Association intends to engage in during the term of the business plan;

 
(c)
a budget that corresponds to the business plan’s goals and objectives, and a
system to monitor the Association’s performance in comparison to the budget.

 
(2)           The Association shall submit a copy of the business plan to the
Assistant Deputy Comptroller for review and written determination of no
supervisory objection.  Upon receiving a determination of no supervisory
objection from the Assistant Deputy Comptroller, the Association shall
immediately implement and adhere to the business plan within the one hundred and
twenty (120) day period outlined in Paragraph (1) of this Article.
 
(3)           The Association shall submit to the Assistant Deputy Comptroller
for its review and prior determination of no supervisory objection, with at
least sixty (60) days advance, written notice, its intent to deviate
significantly from the business plan.
 
 
(a)
For purposes of this Article, changes that may constitute a significant
deviation from the business plan include, but are not limited to, any
significant deviations from the Association’s business plan relating to: (i)
marketing strategies, marketing partners, acquisition channels; (ii)
underwriting practices and standards, account management strategies and test
programs; (iii) collection strategies, partners or operations; (iv) accounting
processes and practices; (v) funding strategy; or (vi) any other changes in
personnel, operations or external factors that may have a material impact on the
Association’s operations or financial performance.

 
(b)
Prior to making any changes that significantly deviate from the Association’s
business plan, the Board shall perform an evaluation of the adequacy of the
Association’s organizational structure, staffing, management information
systems, internal controls and written policies and procedures to identify,
measure, monitor, and control the risks associated with the product or service.
The evaluation shall include an assessment of the impact of such change on the
Association’s condition, including a profitability analysis.

 
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI
BUSINESS CONTINUITY PLAN
 
(1)           Within ninety (90) days of the date of this Agreement, the Board
shall develop, implement, and thereafter ensure the Association’s adherence to a
written Corporate Business Continuity Plan (“BCP”) that shall conform to the
March 2008 FFIEC Business Continuity Handbook and the Interagency Guidance on
Pandemic Planning, and, at a minimum, include the following:
 
 
(a)
ensure an adequate number of qualified staff is engaged to develop, implement,
update and maintain the BCP and pandemic plan, oversee testing of the plan and
train employees involved in the BCP process;

 
(b)
develop and maintain a BCP Risk Assessment that is based on assumptions
documented in the Business Impact Analysis;

 
(c)
ensure mission critical systems are backed-up to the Association’s hot- site;

 
(d)
document the steps necessary to recover a department, including branches, in
various disaster scenarios based on the outcome of the BCP Risk Assessment;

 
(e)
ensure facilities identified as back-up sites for various departments and
branches have the capacity and infrastructure to allow recovery; and

 
(f)
expand the testing strategy to include more in depth testing beyond a table top
exercise.

 
(2)           The Board shall ensure that the Association has processes,
personnel and control systems to ensure implementation of and adherence to the
business plan developed pursuant to this Article.
 
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VII
LOAN PORTFOLIO MANAGEMENT
 
(1)           Within sixty (60) days, the Board shall establish credit risk
management practices that ensure effective credit administration, portfolio
management and monitoring, and risk mitigation. In doing so, the Board shall
adopt and the Association (subject to Board review and ongoing monitoring) shall
implement and thereafter ensure adherence to a written credit policy to improve
the Association’s loan portfolio management. The credit policy shall include
(but not be limited to):
 
 
(a)
revision and/or development of Association procedures to ensure adherence to the
Association’s internal lending policies and concentration limits, including, but
not limited to, the Association’s commercial lending activities;

 
(b)
revision and/or development of the Association’s procedures to ensure accuracy
of risk ratings and proper and timely problem loan identification, including
non-accrual loans;

 
(c)
procedures that require ongoing monitoring of borrower ability to repay the loan
through receipt and documented review of current borrower, principal and
guarantor financial information;

 
(d)
procedures and controls to periodically verify the existence and lien position
of collateral;

 
(e)
appropriate internal controls to ensure appraisals and/or evaluations consistent
with the requirements of 12 C.F.R. Part 164 are obtained and reviewed on a
timely basis prior to consummation of credit facilities:

 
(f)
credit risk rating definitions consistent with applicable regulatory guidance;

 
(g)
procedures for early problem loan identification, to ensure that credits are
accurately risk rated at least quarterly;

 
(h)
a system to effectively monitor previously charged-off assets and their recovery
potential;

 
(i)
a requirement to identify, track and report all loans approved as exceptions to
the lending policy, including real estate loans that exceed the supervisory
loan-to-value limits; and

 
(j)
procedures to track and analyze concentrations of credit, significant economic
factors, and general conditions and their impact on the credit quality of the
Association’s loan and lease portfolios.

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(2)           Beginning September 30, 2012, on a quarterly basis management will
provide the Board with written reports including, at a minimum, the following
information:
 
 
(a)
the identification, type, rating, and amount of problem loans and leases;

 
(b)
the identification and amount of delinquent loans and leases;

 
(c)
credit and collateral documentation exceptions;

 
(d)
the identification and status of credit related violations of law, rule or
regulation;

 
(e)
the identity of the loan officer who originated each loan reported in accordance
with subparagraphs (a) through (d) of this Article and Paragraph;

 
(f)
an analysis of concentrations of credit, significant economic factors, and
general conditions and their impact on the credit quality of the Association’s
loan and lease portfolios;

 
(g)
the identification and amount of loans and leases to executive officers,
directors, principal shareholders (and their related interests) of the
Association; and

 
(h)
the identification of loans and leases not in conformance with the Association’s
lending and leasing policies, and exceptions to the Association’s lending and
leasing policies.

 
(3)           The Board shall ensure that the Association has processes,
personnel, and control systems to ensure implementation of and adherence to the
program and systems developed pursuant to this Article.
 
ARTICLE VIII
CONCENTRATIONS OF CREDIT
 
(1)           Within sixty (60) days, the Board shall adopt, implement, and
thereafter ensure Association adherence to a written asset diversification
program consistent with the guidance set forth in OTS CEO Memo 2521F2 and the
“Concentrations of Credit” booklet of the Comptrollers’ Handbook (December 13,
2011). The program shall include, but not necessarily be limited to, the
following:
 
_______________
2 CEO Memo 252, issued December 14, 2006 provides guidance on “Commercial Real
Estate Concentration Risks”.

 
11

--------------------------------------------------------------------------------

 
 
 
(a)
a review of the balance sheet to identify any concentrations of credit;

 
(b)
a written analysis of any concentration of credit identified above in order to
identify and assess the inherent credit, liquidity, and interest rate risk;

 
(c)
policies and procedures to control and monitor concentrations of credit
including: (i) comprehensive and reasonable loan concentration limits expressed
as a percentage of total risk-based capital for all commercial real estate (CRE)
loans in the aggregate and for each primary and identifiable sub-category of CRE
loans (i.e., construction, multi-family, hotel, land, nonresidential, and
nonmortgage commercial loans);

 
(d)
specific review procedures and reporting requirements, including written reports
to the Board, to identify, monitor, and control the risks associated with
concentrations of credit and periodic market analysis for the various property
types and geographic markets represented in the portfolio; and

 
(e)
a written action plan, including specific time frames, to reduce the risk of any
concentration deemed imprudent in the analysis conducted pursuant to paragraph
(1)(b) of this Article and to bring the Association into compliance with its
concentration of credit limits established pursuant to paragraph (1)(c) of this
Article.

 
(2)           For purposes of this Article, a concentration of credit is as
defined in CEO Memo 252.
 
(3)           The Board shall ensure that future concentrations of credit are
subjected to the analysis required by subparagraph (1)(b) of this Article and
that the analysis demonstrates that the concentration will not subject the
Association to undue credit or interest rate risk.
 
(4)           The Board shall forward a copy of any analysis performed on
existing or potential concentrations of credit to the Assistant Deputy
Comptroller immediately following the review.
 
(5)           The Board shall ensure that the Association has adequate
processes, personnel and control systems to ensure implementation of and
adherence to the program developed pursuant to this Article.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE IX
CRITICIZED ASSETS
 
(1)           The Association shall take immediate and continuing action to
protect its interest in those assets criticized in the ROE, in any subsequent
Report of Examination, by internal or external loan review, or in any list
provided to management by the National Bank Examiners during any examination.
 
(2)           Within sixty (60) days, the Board shall adopt, implement, and
thereafter ensure Association adherence to a written program designed to
eliminate the basis of criticism of assets equal to or exceeding two hundred and
fifty thousand dollars ($250,000), criticized in the ROE, in any subsequent
Report of Examination, or by any internal or external loan review, or in any
list provided to management by the National Bank Examiners during any
examination as “doubtful” “substandard.” This program shall include, at a
minimum:
 
 
(a)
an identification of the expected sources of repayment;

 
(b)
the appraised value of supporting collateral and the position of the
Association’s lien on such collateral where applicable;

 
(c)
an analysis of current and satisfactory credit information, including cash flow
analysis where loans are to be repaid from operations; and

 
(d)
the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment.

 
(3)           Upon adoption, a copy of the program shall be forwarded to the
Assistant Deputy Comptroller.
 
(4)           The Board shall ensure that the Association has processes,
personnel, and control systems to ensure implementation of and adherence to the
program developed pursuant to this Article.
 
(5)           The Board, or a designated committee, shall conduct a review, on
at least a quarterly basis, to determine:
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(a)
the status of each criticized asset or criticized portion thereof that equals or
exceeds two hundred and fifty thousand dollars ($250,000);

 
(b)
management’s adherence to the program adopted pursuant to this Article;

 
(c)
the status and effectiveness of the written program; and

 
(d)
the need to revise the program or take alternative action.

 
(6)           A copy of each review shall be forwarded to the Assistant Deputy
Comptroller on a quarterly basis (in a format similar to Appendix A, attached
hereto).
 
(7)           The Association may extend credit, directly or indirectly,
including renewals, extensions or capitalization of accrued interest, to a
borrower whose loans or other extensions of credit are criticized in the ROE, in
any subsequent Report of Examination, in any internal or external loan review,
or in any list provided to management by the National Bank Examiners during any
examination and whose aggregate loans or other extensions exceed two hundred and
fifty thousand dollars ($250,000) only if each of the following conditions is
met:
 
 
(a)
the Board or designated committee finds that the extension of additional credit
is necessary to promote the best interests of the Association and that prior to
renewing, extending or capitalizing any additional credit, a majority of the
full Board (or designated committee) approves the credit extension and records,
in writing, why such extension is necessary to promote the best interests of the
Association; and

 
(b)
a comparison to the written program adopted pursuant to this Article shows that
the Board’s formal plan to collect or strengthen the criticized asset will not
be compromised.

 
 
 
14

--------------------------------------------------------------------------------

 
 
(8)           A copy of the approval of the Board or of the designated committee
shall be maintained in the file of the affected borrower.
 
ARTICLE X
COMMERCIAL LENDING INTERNAL CONTROLS
 
(1)           Within sixty (60) days, the Board shall develop, implement, and
thereafter adhere to a written program to improve its internal controls over its
commercial lending activities. The program shall include, but not be limited to,
procedures to ensure that:
 
 
(a)
terms and collateral are consistent with loan presentations upon which approvals
were based;

 
(b)
collateral interests are perfected and loan proceeds are advanced in strict
accordance with loan approval documents;

 
(c)
the Association has a Chief Credit Officer that can effectively lead the credit
underwriting and administration, risk rating, and problem loan identification
and workout functions; and

 
(d)
the commercial lending functions of the Senior Lender are segregated from the
credit administration related activities under the Chief Credit Officer.

 
(2)           The Board shall ensure that the Association has processes,
personnel, and control systems to ensure implementation of and adherence to the
program developed pursuant to this Article.
 
ARTICLE XI
LENDING POLICY
 
(1)           Within sixty (60) days, the Board shall review and revise the
Association’s written loan policy. In revising this policy, the Board shall
refer to 12 C.F.R. §§ 160.93 and 160.170 (Lending Limitations and Records for
Lending Transactions). This policy shall incorporate, but not necessarily be
limited to, the following:
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
(a)
a description of acceptable types of loans that will ensure that:

 
(i)
commercial lines of credit are not extended to borrowers for unknown or
inappropriate purposes including but not limited to use as a source of permanent
working capital, to make speculative investments, or for unknown purposes; and

 
(ii)
lending management employs prudent lending practices in its area of land
development loans and ceases prior practices in which loans were originated with
high loan to value ratios, financing was extended to pay for developer’s soft
costs, and lending management renewed loans without requiring the necessary
principal reductions or terming out loans over a reasonable repayment period.

 
(b)
a provision that current and satisfactory credit information will be obtained on
each borrower;

 
(c)
maturity scheduling related to the anticipated source of repayment, the purpose
of the loan, and the useful life of the collateral;

 
(d)
maximum ratio of loan value to appraised value or acquisition costs of
collateral securing the loan;

 
(e)
collection procedures, to include follow-up efforts, that are systematically and
progressively stronger;

 
(f)
a pricing policy that takes into consideration costs, general overhead, and
probable loan losses, while providing for a reasonable margin of profit;

 
(g)
a definition of the Association’s trade area;

 
(h)
guidelines and limitations for loans originating outside of the Association’s
trade area;

 
(i)
a limitation on aggregate outstanding loans in relation to other balance sheet
accounts;

 
(j)
distribution of loans by category;

 
(k)
guidelines for loans to insiders, including a statement that such loans will not
be granted on terms more favorable than those offered to similar outside
borrowers;

 
(l)
guidelines and limitations on concentrations of credit;

 
(m)
a limitation on the type and size of loans that may be made by loan officers
without prior approval by the Board or a committee established by the Board for
this purpose;

 
(n)
measures to correct the deficiencies in the Association’s lending procedures
noted in any ROE;

 
(o)
guidelines designed to improve Board oversight of the loan approval process,
specifically with regard to credits exhibiting significant risk. At a minimum,
the policy shall:

 
(i)
establish dollar limits on extensions of credit to any one borrower, above which
the prior approval of the Board, or a committee thereof, would be required;

 
(ii)
establish dollar limits on aggregate extensions of credit to any one borrower,
above which any new extensions of credit to that borrower, regardless of amount,
would require the prior approval of the Board, or a committee thereof; and

 
(iii)
require that all credits which deviate from the Association’s normal course of
business, including all credits which deviate from the Association’s written
strategic plan, receive the prior approval of the Board, or a committee thereof.

 
(p)
guidelines consistent with The Federal Financial Institutions Examination
Council’s (FFIEC) Policy Statement on Prudent Commercial Real Estate Loan
Workouts (October 30, 2009), setting forth the criteria under which renewals of
extensions of credit may be approved. At a minimum the policy shall:

 
(i)
ensure that renewals are not made for the sole purpose of reducing the volume of
loan delinquencies; and

 
(ii)
provide guidelines and limitations on the capitalization of interest.

 
(q)
charge-off guidelines, by type of loan or other asset, including Other Real
Estate Owned, addressing the circumstances under which a charge-off would be
appropriate and ensuring the recognition of losses within the quarter of
discovery; and

 
(r)
guidelines for periodic review of the Association’s adherence to the revised
lending policy.

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(2)           Upon adoption, the policy shall be implemented, the Board shall
thereafter ensure Association adherence to the policy, and a copy of the policy
shall be forwarded to the Assistant Deputy Comptroller for review.
 
(3)           The Board shall ensure that the Association has processes,
personnel, and control systems to ensure implementation of and adherence to the
policy developed pursuant to this Article.
 
ARTICLE XII
INTERNAL LOAN REVIEW
 
(1)           The Board shall within thirty (30) days ensure that the
Association’s current loan review firm is timely and accurately identifying
problem loans and leases; as well as develop and implement effective strategies
to reduce the Association’s level of problem loans. (2)Within sixty (60) days,
the Board shall establish an effective, independent and on-going loan review
system to review, at least quarterly, the Association’s loan and lease
portfolios to assure the timely identification, categorization and
classification of problem credits in accordance with 12 C.F.R. § 160.160. The
system shall provide for a written report to be filed with the Board after each
review and shall use a loan and lease grading system consistent with the
guidelines set forth in the “Asset Quality” section of the OTS Examination
Handbook. Such reports shall include, at a minimum, conclusions regarding:
 
 
(a)
the overall quality of the loan and lease portfolios;

 
(b)
the identification, type, rating, and amount of problem loans and leases;

 
(c)
the identification and amount of delinquent loans and leases;

 
(d)
credit and collateral documentation exceptions;

 
(e)
the identification and status of credit related violations of law, rule or
regulation;

 
(f)
the identity of the loan officer who originated each loan reported in accordance
with subparagraphs (b) through (e) of the Article;

 
(g)
concentrations of credit;

 
(h)
loans and leases to executive officers, directors, principal shareholders (and
their related interests) of the Association; and

 
(i)
loans and leases not in conformance with the Association’s lending and leasing
policies, and exceptions to the Association’s lending and leasing policies.

 
 
 
17

--------------------------------------------------------------------------------

 
 
(3)           The Board shall hold officers responsible for the
self-identification and risk rating of borrowers experiencing credit
deterioration.
 
(4)           Within sixty (60) days, the Board shall develop, implement, and
thereafter ensure Association adherence to a written program providing for
independent review of problem loans and leases in the Association’s loan and
lease portfolios for the purpose of monitoring portfolio trends, on at least a
quarterly basis. The program shall require a quarterly report to the Board. At a
minimum the program shall provide for an independent reviewer’s assessment of
the Association’s:
 
 
(a)
monitoring systems for early problem loan identification to assure the timely
identification and rating of loans and leases based on lending officer
submissions;

 
(b)
statistical records that serve as a basis for identifying sources of problem
loans and leases by industry, size, collateral, division, group, indirect
dealer, and individual lending officer;

 
(c)
system for monitoring previously charged-off assets and their recovery
potential;

 
(d)
system for monitoring compliance with the Association’s lending policies and
laws, rules, and regulations pertaining to the Association’s lending function;
and

 
(e)
system for monitoring the adequacy of credit and collateral documentation.

 
(5)           A written description of the program called for in this Article
shall be forwarded to the Assistant Deputy Comptroller upon implementation.
 
(6)           The Board shall ensure that the Association has processes,
personnel, and control systems to ensure implementation of and adherence to the
program developed pursuant to this Article including but not limited to ensuring
that additional internal and/or external problem loan identification training is
provided for loan officers, loan committee members, credit officers, and credit
analysts.
 
(7)           The Board shall evaluate the internal loan and lease review
report(s) and shall ensure that immediate, adequate, and continuing remedial
action, if appropriate, is taken upon all findings noted in the report(s).
 
(8)           A copy of the reports submitted to the Board, as well as
documentation of the action taken by the Association to collect or strengthen
assets identified as problem credits, shall be preserved in the Association.
 
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
INTERNAL AUDIT
 
(1)           Within sixty (60) days, the Board shall review and revise its
independent internal audit program to ensure it is sufficient to:
 
 
(a)
detect irregularities and weak practices in the Association’s operations;

 
(b)
determine the Association’s level of compliance with all applicable laws, rules
and regulations;

 
(c)
assess and report the effectiveness of policies, procedures, controls, and
management oversight relating to accounting and financial reporting;

 
(d)
evaluate the Association’s adherence to established policies and procedures,
with particular emphasis directed to the Association’s adherence to its loan
policies concerning:

 
(i)
adherence to credit approval conditions in the terms provided to borrowers;

 
(ii)
proper separation of duties in authorization of deposits and wires to fund
loans;

 
(iii)
verification that the borrowers and guarantors that were evaluated in the loan
approval documents are consistent with those in the actual loan agreements and
guarantees obtained;

 
(e)
adequately cover all areas;

 
(f)
determine conclusions and ratings on the quality of the areas audited; and

 
(g)
establish an annual audit plan using a risk-based approach sufficient to achieve
these objectives.

 
 
19

--------------------------------------------------------------------------------

 
 
 
(2)           As part of this audit program, the Board or its Audit Committee
shall evaluate the audit reports of any party providing services to the
Association, and shall assess the impact on the Association of any audit
deficiencies cited in such reports.
 
(3)           The Board shall ensure that the audit function is supported by an
adequately staffed department or outside firm, with respect to both the
experience level and number of the individuals employed.
 
(4)           The Board, through its Audit Committee, shall ensure that
immediate actions are undertaken to remedy deficiencies cited in audit reports,
and maintain a written record describing the deficiency, the projected
corrective action, and the status of the corrective action.
 
(5)           The audit staff shall evaluate in writing the effectiveness of the
corrective action and recommend additional corrective actions, as necessary.
 
(6)           Upon adoption, a copy of the revised internal audit program shall
be submitted to the Assistant Deputy Comptroller.
 
ARTICLE XIV
ALLOWANCE FOR LOAN AND LEASE LOSSES
 
(1)           The Board shall review the adequacy of the Association’s Allowance
for Loan and Lease Losses (“Allowance”) and its program for the maintenance of
an adequate Allowance. This review and program shall comport to the comments on
maintaining a proper Allowance found in the Federal Financial Institutions
Examination Council (“FFIEC”) Policy Statement on Allowance for Loan and Lease
Losses Methodologies and Documentation for Banks and Savings Institutions (July
6, 2001), and the Interagency Policy Statement on the Allowance for Loan and
Lease Losses (December 2006), and shall focus particular attention on the
following factors:
 
 
20

--------------------------------------------------------------------------------

 
 
 
(a)
results of the Association’s internal loan review;

 
(b)
results of the Association’s external loan review;

 
(c)
an estimate of inherent loss exposure on each significant credit if determined
to be impaired;

 
(d)
an estimate of inherent loss exposure on each credit, if determined to be
impaired, in excess of two hundred and fifty thousand dollars ($250,000);

 
(e)
loan loss experience;

 
(f)
trends of delinquent and nonaccrual loans;

 
(g)
concentrations of credit in the Association;

 
(h)
present and prospective economic conditions; and

 
(i)
appropriate treatment of classified loans pursuant to the Interagency Policy
Statement on the Allowance for Loan and Lease Losses (December 2006), ASC 450-20
(FAS 5), and ASC 310-10 (FAS 114).

 
(2)           The program shall provide for a review of the Allowance by the
Board at least once each calendar quarter. Any deficiency in the Allowance shall
be remedied in the quarter it is discovered, prior to the filing of the Thrift
Financial Report or Consolidated Report of Condition and Income, by additional
provisions from earnings. Written documentation shall be maintained indicating
the factors considered and conclusions reached by the Board in determining the
adequacy of the Allowance.
 
(3)           The Board shall ensure that the Association has processes,
personnel, and control systems to ensure implementation of and adherence to the
program developed pursuant to this Article.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE XV
GOVERNANCE OF INFORMATION SECURITY
 
(1)           Within sixty (60) days, the Board shall require the Association
update and improve its information security risk assessment policy and written
annual information security report to the Board to ensure adherence to, a
comprehensive, written, information security program designed to ensure
compliance with 12 C.F.R. Part 170, Appendix B, Information Security Standards.
The information security program shall be consistent with the security process
described in the “Information Security” booklet of the FFIEC Information
Technology Examination Handbook. At a minimum, the information security program
to be completed includes:
 
 
(a)
expanding the written information security risk assessment to include a list of
threats and/or vulnerabilities associated each asset that contains non­public
customer information (“NPI”); a list of controls associated with the threats and
vulnerabilities for each NPI asset; the results of NPI asset controls testing; a
list of residual risk and management’s plans to address them; and

 
(b)
expanding the annual written information security report to the Board to include
the results of information security monitoring and testing, a summary of
residual risk, and recommendations for changes to the information security
program.

 
(2)           Within sixty (60) days, the Board shall review the
responsibilities of the information security officer (“ISO”) and ensure that his
or her duties are consistent with standard industry practice and regulatory
requirements including but not limited to:
 
 
(a)
the administration of the Association’s securities programs;

 
(b)
management and monitoring of the risk assessment process;

 
(c)
development of policies, standards, and procedures, testing, and security
reporting processes; and

 
(d)
access to review the Association’s firewall and intrusion prevention system
compliance and event reports.

 
(3)           Within sixty (60) days, the Board shall ensure that an adequate
number of independent and qualified staff is engaged to develop, implement,
monitor, and periodically adjust the information security program. A copy of the
Association’s information security program should be forwarded to the Assistant
Deputy Comptroller.
 
(4)           The Board shall ensure that the Association has policies,
processes, personnel, and control systems to ensure implementation of and
adherence to the procedures developed pursuant to this Article.
 
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE XVI
CLOSING
 
(1)           Although the Board has agreed to submit certain programs and
reports to the Assistant Deputy Comptroller for review or prior written
determination of no supervisory objection, the Board has the ultimate
responsibility for proper and sound management of the Association.
 
(2)           It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him/her by the several laws of the United States of America to undertake any
action affecting the Association, nothing in this Agreement shall in any way
inhibit, estop, bar, or otherwise prevent the Comptroller from so doing.
 
(3)           Any time limitations imposed by this Agreement shall begin to run
from the effective date of this Agreement. Such time requirements may be
extended in writing by the Assistant Deputy Comptroller for good cause upon
written application by the Board.
 
(4)           The provisions of this Agreement shall be effective upon execution
by the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.
 
(5)           Reference in this Agreement to provisions of statutes, regulations
and other published regulatory guidance shall be deemed to include references to
all amendments to such provisions as have been made as of the date hereof and
references to successor provisions as they become applicable.
 
(6)           In each instance in this Agreement in which the Board is required
to ensure adherence to, and undertake to perform certain obligations of the
Association, it is intended to mean that the Board shall:
 
 
(a)
authorize and adopt such actions on behalf of the Association as may be
necessary for the Association to perform its obligations and undertakings under
the terms of this Agreement;

 
(b)
require the timely reporting by Association management of such actions directed
by the Board to be taken under the terms of this Agreement;

 
(c)
follow-up on any non-compliance with such actions in a timely and appropriate
manner; and

 
(d)
require corrective action be taken in a timely manner of any non­compliance with
such actions.

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
(7)           This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United States.
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Association under his supervisory powers, including 12
U.S.C. § 1818(b)(1), and not as a matter of contract law. The Association
expressly acknowledges that neither the Association nor the Comptroller has any
intention to enter into a contract. The Association also expressly acknowledges
that no officer or employee of the Office of the Comptroller of the Currency has
statutory or other authority to bind the United States, the U.S. Treasury
Department, the Comptroller, or any other federal bank regulatory agency or
entity, or any officer or employee of any of those entities to a contract
affecting the Comptroller’s exercise of his supervisory responsibilities. The
terms of this Agreement, including this paragraph, are not subject to amendment
or modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.
 
IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.


   
 
/s/ Daniel L. Bailey                                              
                                          7/12/12
Daniel L.
Bailey                                                                                                Date
Assistant Deputy Comptroller
Syracuse Field Office





 
 
 
24

--------------------------------------------------------------------------------

 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Association, have hereunto set their hands on behalf of the
Association.
 
 
/s/ Timothy P. Ahern
Timothy P. Ahern
 
7/12/2012
Date
 
/s/ John W. Altmeyer
John W. Altmeyer
 
7/12/2012
Date
 
/s/ Edward H. Butler
Edward H. Butler
 
7/12/2012
Date
 
/s/ Thomas M. Driscoll
Thomas M. Driscoll
 
7/12/2012
Date
 
/s/ David R. Hill
David R. Hill
 
7/12/2012
Date
 
/s/ Gail M. Kinsella
Gail M. Kinsella
 
7/12/2012
Date
 
/s/ Ross J. Prossner
Ross J. Prossner
 
7/12/2012
Date

 